Title: To George Washington from Arthur St. Clair, 20 July 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philada July 20th 1781
                  
                  I have received your Excellencys Letter of the 10th instant, and am very sorry that the Situation of Affairs and the State of the Army will not permit my being employed in that part of it under your Excellencys immediate Command. I shall therefore prepare for a southern March; but there is no probability that it can take Place very soon, as there will be much difficulty and delay in equipping the Troops after they are raised, as the State of Pennsylvania has no Money and little Credit, and there is a scarcity of the necessary Articles of Cloathing—from the present View I have of it there is little likelihood of any considerable Body being in Readiness much before the first of October—perhaps something may turn up to render it then unnecessary.
                  The Invalid Corps is at last in Motion—Nothing has delayed them so long but the Want of Money, which Colonel Nicola has been indefatigable to procure, and has succeeded for such a Sum as has got them onboard in tolerable Temper—A Day or two before their Embarkation the enclosed list of Charges against him was exhibited to me, but as they could not be enquired into here without detaining many of the Officers I thought it best to transmit them to your Excellency—They have been communicated to him, but he is not arrested upon them—the taking him from the Command of the Regiment at that Time might have been attended with Inconveniencies.
                  Lieutenant Bigham’s Court-Martial has never come to my Hands, and he remains here, at great Expence and Anxiety—if your Excellency has decided upon it, will you please to order it to be sent on.
                  This will be delivered by Major Dunn who, as I have very little Employment for him here, wishes to be in a more active Station untill there is occasion for him here—I have given him leave of Absence for a few Weeks, which he proposes to pass with the Army, and if any thing happens in that Time that may require more Gentlemen about your Excellency than those of your Family he will be a very happy Man to have the honour to be employed, and I think your Excellency may depend upon him.  My most fervent Wishes for your Success attend You—the most brilliant that can happen will not more than fulfill them, and wherever I may be I shall ever find myself highly interested in your Excellencys Fortune.  I have the Honour to be with the greatest Regard and Respect Sir Your most obedient Servant
                  
                     Ar. St Clair
                  
                  
                     Should Lord Cornwallis return to N. York with all or the greatest Part of his Force will not the Pennsylvania Levies be most wanted with You?  Will you please to let me know your Opinion upon that Case—I believe you may expect all the Infantry, and that the Horse will be sent to Carolina.
                  
                   Enclosure
                                    
                     
                        Sir
                        Philada July 11th 1781
                     
                     I am heartily sorry to trouble You with so disagreeable a narrative, but I flatter myself You will pardon me, as soon as You are informed, how long I have suffered the most ignominous abuse and scandalous treatments of Colonel Nicola; The Conduct of his seems so precarious to me, so that all what is good and dear to me is daily at stake and in danger by his mean and envious intrigues—The Conduct of said Col. Nicola has not only injured my personal Character in point of honour & fortune for some years past, in seeking my ruin:  but it likewise perplexes and chagrinates me as an honest Officer to be a Spectator to so fraudulent an Actor in his trust: was I to hold my peace any longer I should forever accuse myself with a Breach of trust.  Therefore I take the freedom Sir, and exhibit the following Articles of charge against the said Col. Nicola, and submit myself to offer to prove against him.
                     1.  That he has deprived me of my right without orders, of a Company in the Year 1778. and gave it to a junior Captain.
                     2.  That he has now done the same again within this week past, and has given my present Company to Captain McGowan.
                     3.  That he has discharged from the Service, hale, Strong, young Men, fit for the field and put bribe in his pocket.
                     4.  That he has made false Returns of men, both for Provision & Wood.
                     5.  That he has drawn Pay considerably for absent deserters & others, which never return’d to the Regiment after desertion.
                     6.  That he has taken George Saville late Quarter Master Serjeant out of the Guard-house, where he was confined for adulterating the officer’s Rum, without tryal or punishment, tho’ the Regiment were defrauded by sd Serjeant for 355 Gills of rum & 2 Gallons of French brandy: Notwithstanding Col. Nicola took the Serjeant’s part not only to clear him from punishment; but also sollicited the Court to give him an honest Character, when I opposed him, he left the Court and walkd off, without saying a word more, well knowing that in so doing, he did not act the honest part.
                     7.  That he neglected his duty last winter in not providing the officers on Guard at the New Goal with Candles & fire wood.
                     8.  That he has kept back the money paid him to pay to the Regimt in his own hands and applied it to his own purpose for a considerable time before he paid it to the Regiment.
                     9.  That he has disannulled due Elections, for instance: when Captn McHoton was duly elected Pay master Col. Nicola took the trust from said Officer and officiates himself as Pay master.
                     10.  That he rather gratifies the passion of Partiality than to obey orders, this recurrence will clearly shew: the Second of July orders was that the 4th instant the two oldest Captains should command the firing at the State house for rejoicing, Lieutt & Adjutt Pugh neglected his duty, and put a disrespect upon the two oldest Captains, in summoning two Junior Captains, for which I requested Col. Nicola to put said Lt & Adjt Pugh in arrest, which he refused to do.
                     The above recited facts, Sir, I commit to You and sollicit, That the said Colonel Nicola might be put in arrest if You judge consistent.  I have more of similar nature to lay to his charge, but these for brevity sake must suffice for the Present only desiring the contents hereof might obtain a candid examination and meet with due judgement—If it shall be thought inconvenient, to appoint a Court here, as the Regimint, without doubt, is under marching orders, this on my part can not hinder the prosecution, for I intend to proceed against the said Col. Nicola to prove the above recited points, either here or at the Head Quarters, or elsewhere.  I am with all dutiful Respect and with the greatest Regard, Sir, Your most obedient humble Servt
                     
                        J: Woelpper Capt. Invd
                     
                  
                  
               